In a proceeding pursuant to CPLR article 78 inter alia to compel respondents to comply with a certain provision of a collective bargaining agreement, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered July 28, 1975, which (1) declared that respondents did not breach the provision in question and (2) dismissed the petition. Judgment affirmed, with costs. On the record on this appeal, there was no breach of the collective bargaining agreement. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.